               Case 18-20019-EPK        Doc 65     Filed 10/08/18     Page 1 of 21



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

In re:

FRANK INVESTMENTS, INC., et al.,                             Lead Case No. 18-20019-EPK

         Debtors.                                            Chapter 11
                                                             (Jointly Administered)
_____________________________/

                        EMERGENCY MOTION FOR CONTEMPT
                      FOR VIOLATION OF THE AUTOMATIC STAY

              **Emergency Hearing Requested Pursuant to Local Rule 9075-1**

                A judgment creditor of debtor, Frank Theatres Management,
                LLC, served a writ of garnishment on Bank of America, N.A.
                prepetition. BOA froze several accounts titled in the name of
                Frank Theatres and the garnishment proceedings were pending
                as of the petition date.

                While in bankruptcy, Frank Theatres has repeatedly requested
                that BOA and the judgment creditor, Las Olas Riverfront, LP,
                unfreeze the garnished funds. To be clear, Frank Theatres has
                not demanded that the garnishment lien be dissolved. Frank
                Theatres has simply requested that the funds be returned to it,
                so that it can file a motion to use cash collateral under 11 U.S.C.
                § 363.

                To date, Frank Theatres does not have possession of the funds.
                BOA and Las Olas are violating the automatic stay. The Debtor
                risks irreparable harm if it cannot access the funds and requests
                an emergency hearing on the Court's next available date.

         Debtor in Possession, Frank Theatres Management, LLC (the "Debtor") requests entry of

an order directing Las Olas Riverfront, LP ("Las Olas") and Bank of America, N.A. ("BOA") to

release funds being held pursuant to a prepetition garnishment, without prejudice to an award of

damages, attorneys' fees and other sanctions for a knowing, willful, and continuous violation of

the automatic stay. In support of these requests the Debtor states:




{2244/000/00417315}
              Case 18-20019-EPK          Doc 65     Filed 10/08/18     Page 2 of 21



                                         JURISDICTION

       1.      This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

Venue is proper under 28 U.S.C. §§ 1408 and 1409.

       2.      This is a core proceeding as defined by 28 U.S.C. § 157(b)(2).

       3.      The statutory predicates in support of the relief requested herein are 11 U.S.C. §§

105(a) and 362.

                                     FACTS AND BACKGROUND

       4.      On August 17, 2018, Frank Investments, Inc. ("Frank Investments"), Frank

Entertainment Companies, LLC ("Frank Entertainment") and Frank Theatres Management, LLC

("Frank Theatres") (together, the "Debtors") filed voluntary petitions for relief under chapter 11 of

the United States Bankruptcy Code, 11 U.S.C. § 101 et seq.

       5.      The Debtors cases are being jointly administered under the Frank Investments, Inc.

case, lead Case No. 18-20019-EPK.

       6.      Prior to the petition date, on May 30, 2018, the Circuit Court of Broward County,

Florida entered a money judgment in the principal amount of $55,000 in favor of Las Olas

Riverfront, LP ("Las Olas"), and against Frank Entertainment and Frank Theatres (the

"Judgment"). A copy of the Judgment is attached as EXHIBIT "A".

       7.      The Judgment is unsatisfied.

       8.      In an effort to satisfy the Judgment, Las Olas served writs of garnishment on Bank

of America, N.A. ("BOA") on June 14 and August 3, 2018 (the "Writs"). Copies of the Writs are

attached as EXHIBIT "B".

       9.      In response to the Writs, BOA froze accounts ending in 7698, 5130 and 5896 that

are titled in the name of Frank Theatres (the "Accounts"). Upon information and belief, BOA has




{2244/000/00417315}
              Case 18-20019-EPK         Doc 65     Filed 10/08/18     Page 3 of 21



frozen no less than $176,316.67 in the Accounts. Copies of answers to the Writs filed by BOA

are attached as EXHIBIT "C".

       10.     Shortly after the petition date, on August 29, 2018, Frank Theatres filed an

adversary proceeding to avoid any interest Las Olas claimed in the Accounts as a preference. See

Adv. Proc No. 18-01352-EPK-A (the "Adversary Proceeding"). The Adversary Proceeding

remains pending.

       11.     Although Frank Theatres is confident that it will prevail in the Adversary

Proceeding, for the moment, Las Olas asserts in interest in the Accounts. Frank Theatres has

therefore requested that BOA and Las Olas unfreeze the Accounts. Once in possession of the

funds at issue, Frank Theatres will file a motion to use cash collateral under § 363 of the

Bankruptcy Code. Frank Theatres is confident that this request will be granted, as the amount of

funds in dispute—$176,316.67—easily exceeds the amount of the Judgment and Las Olas will be

adequately protected.

       12.     On September 25, 2018 Frank Theatres issued correspondence to BOA and Las

Olas demanding release of the funds and warning that both parties were violating the automatic

stay by refusing to do so. A copy of this correspondence is attached as EXHIBIT "D".

       13.     Counsel for BOA has responded to the correspondence and requested entry of an

agreed order authorizing disbursal of the funds. Frank Theatres does not oppose this request;

however, Las Olas has not consented to the funds' release as of the filing of this motion.

       14.     For the avoidance of doubt, Frank Theatres has repeatedly stated to Las Olas that it

is not seeking to extinguish any garnishment lien or interest in the Accounts through its stay

violation demand. Rather, Frank Theatres is demanding possession of the funds so that it can file

a motion to use cash collateral. Any interest of Las Olas in the funds will be adjudicated in the




{2244/000/00417315}
              Case 18-20019-EPK         Doc 65     Filed 10/08/18     Page 4 of 21



Adversary Proceeding. Despite these clarifications Las Olas, again, has refused to authorize BOA

to release the funds.

                                         ARGUMENT

       Frank Theatres requests entry of an order: (a) requiring BOA and Las Olas to immediately

unfreeze the Accounts and return the funds therein to Frank Theatres; (b) without prejudice to

finding BOA and Las Olas in contempt pursuant to 11 U.S.C. §§ 105 and 362, and awarding

damages, attorneys' fees and other sanctions for a knowing, willful, and continuous violation of

the automatic stay.

       A.      Las Olas's Interest in the Accounts.

       Florida garnishments are governed by chapter 77 of the Florida Statutes, Fla. Stat. § 77.01

et seq. Section 77.06(1) describes the effect of a writ served by a judgment creditor upon a third-

party garnishee:

               Service of the writ shall make the garnishee liable for all debts due
               by him or her to defendant and for any tangible or intangible
               personal property of defendant in the garnishee's possession or
               control at the time of the service of the writ or at any time between
               the service and the time of the garnishee's answer. Service of the
               writ creates a lien in or upon any such debts or property at the time
               of service or at the time such debts or property come into the
               garnishee's possession or control.

Fla. Stat. § 77.06(1) (emphasis supplied). Thus, Las Olas has a statutory lien on the Accounts

pending resolution of the Adversary Proceeding.

       B.      The Automatic Stay.

       Section 362 of the Bankruptcy Code provides that a stay, applicable to all entities, arises

on the filing of a bankruptcy petition. 11 U.S.C. § 362(a). The stay prohibits a wide variety of

conduct, including:




{2244/000/00417315}
              Case 18-20019-EPK          Doc 65     Filed 10/08/18      Page 5 of 21



       (2)     the enforcement, against the debtor or against property of the estate, of a judgment
               obtained before the commencement of a case under this title [i.e. title 11];

       (3)     any act to obtain possession of property of the estate or of property from the estate
               or to exercise control over property of the estate;

       (4)     any act to create, perfect, or enforce any lien against property of the estate;

       (5)     any act to create, perfect, or enforce against property of the debtor any lien to the
               extent that such a lien secures a claim that arose before the commencement of the
               case under this title; [and]

       (6)     any act to collect, assess, or recover a claim against the debtor that arose before the
               commencement of the case under this title[.]

11 U.S.C. § 362(a)(2)–(6).

       Las Olas is violating the automatic stay by refusing to authorize the release of the garnished

funds and effectively, inter alia: (1) enforcing its prepetition judgment, (2) exercising control over

property of the estate and (3) enforcing its garnishment lien against property of the estate. The

Court should order BOA and Las Olas to release the funds immediately, without prejudice to future

impositions of sanctions. See In re WVF Acquisition, LLC, 420 B.R. 902, 905 (Bankr. S.D. Fla.

2009) (imposing actual and punitive damages under 11 U.S.C. § 362 for stay violation).

       In communications that occurred prior to the filing of this Motion, counsel for Las Olas

asserted that Frank Theatres is not entitled to possession of the funds under the cases of In re

Lastra, 2005 WL 2445468 (Bankr. S.D. Fla. 2005) and In re Giles, 271 B.R. 903 (Bankr. M.D.

Fla. 2002). In those cases, the debtors alleged that judgment creditors violated the automatic stay

by refusing to release prepetition garnishments. The courts determined that the creditors' refusals

to release the garnishments did not violate the stay. However, Lastra and Giles are distinguishable

from the instant matter.

       Specifically, the debtors in Lastra and Giles demanded that the judgment creditors release

their liens on the bank accounts at issue. Lastra, 2005 WL 2445468, at *1 ("…the court concludes



{2244/000/00417315}
               Case 18-20019-EPK          Doc 65     Filed 10/08/18      Page 6 of 21



that the Creditors' refusal to dissolve the writ of garnishment and release its lien did not violate the

automatic stay."); Giles, 271 B.R. at 907 ("…the court concludes that the creditor's refusal to

release its lien did not violate the automatic stay.") (emphases supplied). Here by contrast Frank

Theatres is merely seeking possession of funds subject to Las Olas's garnishment lien, so that it

can next seek authority to use cash collateral under 11 U.S.C. § 363. Although Frank Theatres is

seeking to avoid the lien in the Adversary Proceeding, it is not demanding that the lien by released

in connection with this motion.

       Moreover, Giles argues that a garnishing creditor should not be required to dissolve its

garnishment where its "lien might be destroyed if its collateral were released." Giles, 271 B.R. at

906 (quotation omitted). Again, however, any use of Las Olas's collateral—the funds in the

Accounts—is subject to the cash collateral requirements of § 363. Frank Theatres must obtain

either the consent of Las Olas, or court approval after demonstrating adequate protection, in order

to use the funds. See 11 U.S.C. § 363(a) and (c)(2). The concerns raised in Giles are not present

here, and that opinion is distinguishable. See In re Roche, 361 B.R. 615 (N.D. Ga. 2005) (creditor

violated the automatic stay by refusing to release garnished funds).

       The Frank Theatres bankruptcy estate should not have to bear the attorneys' fees and costs

incurred in bringing this matter before the Court, and Frank Theatres submits that an award of

sanctions equal to those fees and costs incurred would be appropriate. In re Xavier's of Beville,

Inc., 172 B.R. at 671 ("A corporate debtor is not without a remedy for a willful violation of the

stay. Rather, a corporate debtor's remedy emanates from the Court's authority to enforce the Code

and to impose sanctions for contempt."). Additionally, in order to deter future stay violations

Frank Theatres requests that the Court enter an award of punitive damages as sanctions.




{2244/000/00417315}
               Case 18-20019-EPK         Doc 65      Filed 10/08/18     Page 7 of 21



       WHEREFORE, Frank Theatres requests the entry of an order: (1) directing BOA and Las

Olas to immediately unfreeze the Accounts and release the funds in the Accounts to Frank

Theatres; (2) reserving jurisdiction to enter such other orders as are appropriate in connection with

this motion, including (a) holding parties in contempt, (b) awarding sanctions, including

compensatory damages and attorneys' fees and (c) awarding punitive sanctions; and (3) granting

such other relief as is appropriate.

                      CERTIFICATE OF EXIGENT CIRCUMSTANCES

       I HEREBY CERTIFY that an emergency hearing has been requested, since the relief

requested is critical to the administration of this estate and to the Debtors' business operations.

Dated October 8, 2018

                                               Respectfully Submitted,

                                               SHRAIBERG, LANDAU & PAGE, P.A.
                                               Attorneys for the Debtors
                                               2385 NW Executive Center Drive, #300
                                               Boca Raton, Florida 33431
                                               Telephone: 561-443-0800
                                               Facsimile: 561-998-0047
                                               pdorsey@slp.law

                                             By: /s/ Patrick Dorsey___________
                                                   Patrick Dorsey
                                                   Florida Bar No. 0085841




{2244/000/00417315}
              Case 18-20019-EPK         Doc 65     Filed 10/08/18   Page 8 of 21




                               ATTORNEY CERTIFICATION

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished by

Notice of Electronic Filing via CM/ECF to all parties registered to receive such notice, and by

email and First Class U.S. Mail to Bank of America c/o The Noa Law Firm, P.A., P.O. Box

941958, Miami, FL 33194 (e-service@noalawfirm.com), and Robert Stein, Esq., 100 SE 2 St., No.

2900, Miami, FL 33131 (rstein@rvmrlaw.com) on October 8, 2018.

                                            By: /s/ Patrick Dorsey___________
                                                  Patrick Dorsey




{2244/000/00417315}
Case 18-20019-EPK   Doc 65   Filed 10/08/18   Page 9 of 21




           EXHIBIT A
Case 18-20019-EPK   Doc 65   Filed 10/08/18   Page 10 of 21
Case 18-20019-EPK   Doc 65   Filed 10/08/18   Page 11 of 21
Case 18-20019-EPK   Doc 65   Filed 10/08/18   Page 12 of 21




           EXHIBIT B
Case 18-20019-EPK   Doc 65   Filed 10/08/18   Page 13 of 21
Case 18-20019-EPK   Doc 65   Filed 10/08/18   Page 14 of 21
Case 18-20019-EPK   Doc 65   Filed 10/08/18   Page 15 of 21
Case 18-20019-EPK   Doc 65   Filed 10/08/18   Page 16 of 21
Case 18-20019-EPK   Doc 65   Filed 10/08/18   Page 17 of 21




           EXHIBIT C
Case 18-20019-EPK   Doc 65   Filed 10/08/18   Page 18 of 21
Case 18-20019-EPK   Doc 65   Filed 10/08/18   Page 19 of 21




           EXHIBIT D
                Case 18-20019-EPK           Doc 65      Filed 10/08/18      Page 20 of 21




                                                                                                Reply to:
                                                                                          Patrick Dorsey
                                                                                 Direct: (561) 443-0813
                                                                               Email: pdorsey@slp.law
                                                                 2385 NW Executive Center Dr., Suite 300
                                                                                 Boca Raton, FL 33431


                                         September 25, 2018

Delivered via U.S. Mail and E-Mail

Bank of America, N.A.
c/o The Noa Law Firm, P.A.
P.O. Box 941958
Miami, FL 33194
e-service@noalawfirm.com

Re: Frank Theatres Management, LLC

To whom it may concern:

        On August 17, 2018 (the "Petition Date") Frank Theatres Management, LLC (the
"Debtor") filed a voluntary petition for relief under chapter 11 of the United States Bankruptcy
Code, Case No. 18-20022-EPK. The Debtor's case is pending in the United States Bankruptcy
Court for the Southern District of Florida and is jointly administered with the bankruptcy case
In re Frank Investments, Inc., Case No. 18-20019-EPK.

        My office is bankruptcy counsel for the Debtor. It has come to my attention that, prior
to the Petition Date, Bank of America, N.A. ("BOA") froze several bank accounts titled in the
name of the Debtor, and which end in 7698, 5130 and 5896 (the "Accounts"). BOA froze the
accounts in response to writs of garnishment entered in the case styled Las Olas Riverfront, LP
v. Frank Theatres Management, LLC, Case No. CACE 13-25993, which is pending in the Circuit
Court of the Seventeenth Judicial Circuit in and for Broward County, Florida.

        A copy of an adversary complaint filed by the Debtor in the bankruptcy case, which
includes copies of the writs of garnishment and BOA's answers thereto, is enclosed for your
review.

        Upon the filing of a bankruptcy petition, an estate is created that consists of substantially
all property of the debtor. Additionally, upon the filing of the petition, an automatic stay comes
into effect that prohibits substantially all collection activities against the debtor or its estate. The
stay prohibits any action, inter alia, to continue a judicial proceeding against the debtor, to
{2244/000/00416555}
   2385 N.W. EXECUTIVE CENTER DRIVE, SUITE 300 ·BOCA RATON, FLORIDA 33431
                    OFFICE 561-443-0800 · FAX 561-998-0047
                Case 18-20019-EPK          Doc 65      Filed 10/08/18      Page 21 of 21



enforce a judgment against the debtor, to obtain possession of property of the estate or to exercise
control over property of the estate, or any act to enforce a lien against property of the debtor.
See 11 U.S.C. § 362(a)(1)–(6).

       The continued freeze of the Accounts by BOA constitutes a violation of the automatic
stay. Among other things, BOA is exercising control over property of the estate in violation of
11 U.S.C. § 362(a)(3).

        The Debtor hereby demands that BOA immediately release its freeze on the Accounts,
restore all funds that were in the Accounts as of their garnishment to the Debtor, and otherwise
crease its violation of the automatic stay. Failure to do so will result in the Debtor filing a motion
for contempt for violation of the automatic stay with the bankruptcy court.

        Please govern yourself accordingly

                                                Sincerely,

                                                Shraiberg, Landau & Page, P.A.



                                                By:
                                                        Patrick Dorsey, Esq.

cc:     Robert Stein, Esq.
        100 S.E. 2 St., No. 2900
        Miami, FL 33131
        rstein@rvmrlaw.com

encl.




{2244/000/00416555}
   2385 N.W. EXECUTIVE CENTER DRIVE, SUITE 300 ·BOCA RATON, FLORIDA 33431
                    OFFICE 561-443-0800 · FAX 561-998-0047
